Citation Nr: 1400923	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-48 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for furunculosis, claimed as a skin condition due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).
 

FINDING OF FACT

In a statement dated December 2, 2013, the Veteran stated that he wished to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran have been met.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Appeals must be withdrawn in writing except for appeals withdrawn on the record at a hearing.  Id.  In December 2013 the Veteran submitted a statement requesting withdrawal of his appeal.  Accordingly, the Board does not have jurisdiction to review the appeal, and the appeal for entitlement to service connection for furunculosis, claimed as a skin condition due to exposure to Agent Orange, is dismissed.

(CONTINUED ON NEXT PAGE.)
 
ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


